Fourth Court of Appeals
                               San Antonio, Texas
                                     JUDGMENT
                                   No. 04-13-00510-CR

                                     Juan GARCIA,
                                        Appellant

                                           v.
                                     The State of /s
                                  The STATE of Texas,
                                        Appellee

                From the 227th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2012CR1531
                     Honorable Philip A. Kazen, Jr., Judge Presiding

       BEFORE JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED and we GRANT appellate counsel’s motion to withdraw.

      SIGNED September 10, 2014.


                                             _____________________________
                                             Sandee Bryan Marion, Justice